United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1954
                       ___________________________

                                  Calvin Carrick

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Mike Beebe, In his official capacity as Governor of Arkansas; Dustin McDaniel,
  In his official capacity as Attorney General of Arkansas; Larry Crane, In his
                   official capacity as Clerk for Pulaski County

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                          Submitted: October 31, 2014
                             Filed: April 7, 2015
                                 [Published]
                               ____________

Before LOKEN, MELLOY, and GRUENDER, Circuit Judges.
                           ____________

PER CURIAM.
       Calvin Carrick appeals the district court's1 Fed. R. Civ. P. 12(b)(6) dismissal
of his 42 U.S.C. § 1983 complaint. We affirm.

        The City of Little Rock issued Carrick three citations for violating municipal
ordinances. In Arkansas, such citations, if contested, are initially tried to a judge and
can be appealed to a jury in the state trial court. Ark. Code Ann. § 16-96-112.
Carrick contested the citations and was found guilty of two violations following the
initial bench trial. The court imposed no punishment. See Carrick v. State, 2013 Ark.
App. 587, at 1 2013 WL 5744918, at *1 (Ark. Ct. App. 2013). Carrick then appealed
to a jury. To institute the jury proceedings, Carrick had to pay a $150 filing fee as
well as a $15 "technology fee," both of which are non-refundable in whole or in part.
See Ark. Code Ann. § 21-6-403(a)(2) (filing fee, non-refundable); id. § 21-6-
416(a)(2) (technology fee, non-refundable). After an initial mistrial, the case against
Carrick was dismissed, and Carrick sought a refund of his filing and technology fees.
The state court refused to refund the fees, and Carrick appealed the denial of a refund.
The Arkansas Court of Appeals affirmed, 2013 Ark. App. 587, at 3, 2013 WL
5744918, at *3, and the Arkansas Supreme Court denied further review.

     Carrick next filed the present 42 U.S.C. § 1983 action alleging violations of the
Arkansas Constitution, Arkansas statutes, and the Fifth, Sixth, and Fourteenth
Amendments of the U.S. Constitution. The district court denied relief.

       Carrick appears to assert on appeal to our court that his federal constitutional
rights were violated because the non-refundable fees he paid to institute the state jury
proceedings served as impermissible barriers to the exercise of his Sixth Amendment
right to a jury trial. His allegations of Fifth and Fourteenth Amendment violations



      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                          -2-
appear to be due process claims ancillary to his Sixth Amendment claim.2 For the
reasons set forth below, we conclude that Carrick had no Sixth Amendment right to
a jury trial regarding his alleged ordinance violations. As such, his Sixth Amendment
claim as well as his ancillary due-process claims fail.

       The right to a jury trial as provided in the Sixth Amendment applies to
"serious" offenses as that term is defined in Blanton v. City of North Las Vegas, 489
U.S. 538, 541 (1989) ("It has long been settled that 'there is a category of petty crimes
or offenses which is not subject to the Sixth Amendment jury trial provision.'"
(quoting Duncan v. Louisiana, 391 U.S. 145, 159 (1968))). In Blanton, the Supreme
Court explained that, to determine whether an offense is serious, courts should look
to the maximum penalty the relevant legislative body prescribed for the offense. Id.
The Court indicated that deprivation of liberty through incarceration is materially
different and more severe than other forms of punishment and that, if an offense does
not carry a maximum term of imprisonment of greater than six months, the crime is
presumptively not serious. Id. at 542–43. This presumption can be rebutted by a
showing of some additional consequences or punishments of a different nature and
of sufficient severity to indicate that the legislature deemed the offense serious. Id. at
542.

       In Blanton, the offense at issue was a DUI offense with a statutory maximum
term of imprisonment of six months. The Court found the offense presumptively non-
serious and considered the existence of several additional factors insufficient to make
the offense serious. These factors included a 90-day license suspension, a mandatory
minimum term of imprisonment, and the possibility of community service in
offender-identifying garb. The Court found the possibility of a $1,000 fine—even in

      2
        To the extent he argues on appeal that his case involved violations of the
Arkansas Constitution or Arkansas statutes, we find no error in the judgment of the
district court rejecting such arguments. See 8th Cir. R. 47B. We address in detail
only Carrick's arguments alleging federal constitutional violations.

                                           -3-
addition to these other forms of punishment—insufficient to make the presumptively
non-serious offense serious. The Court stated, "As for the possible $1,000 fine, it is
well below the $5,000 set by Congress in its most recent definition of a 'petty'
offense." Id. at 544–45 (quoting 18 U.S.C. § 1 (1982 ed., Supp. IV)).

        Turning to the facts of Carrick's case, the parties do not identify the specific
municipal ordinances for which Carrick received citations. The Arkansas Court of
Appeals did not cite the ordinances at issue, but described the two ordinances Carrick
was found to have violated as "high grass and the failure to maintain a garage or other
accessory structure.” The defendants assert that the municipal ordinance violations
at issue could not have resulted in a term of imprisonment, and Carrick does not
dispute this assertion. Further, the Arkansas Code provides that municipal
corporations do "not have power to inflict any fine or penalty" greater than $1,000.
See Ark. Code Ann. § 14-55-504. Given these limitations and concessions, Carrick
initially could have faced, as a statutory maximum, a fine of $1,000 per violation for
three alleged violations. He does not suggest the citations exposed him to any
additional penalties of any sort.3

       We conclude on these facts that Carrick was not charged with a "serious"
offense because he faced no possible jail time, he was exposed to a statutory
maximum possible fine of $3,000 total for three alleged violations, and he alleged no
other penalties or consequence associated with the citations. Because the violations



      3
         Because the bench trial resulted in a finding of two violations with the
imposition of no penalty, it is by no means clear that he faced any possible penalty
at the time he paid the filing fee to challenge the result of the bench trial through a
jury trial. We assume for the sake of our analysis that the relevant Blanton
assessment for seriousness must be undertaken solely with reference to the maximum
penalty as an abstract statutory concept and without regard to the intervening fact that
bench trial had resulted in the imposition of no penalty.

                                          -4-
were not "serious" offenses, he was not entitled to a jury trial and there was no Sixth
Amendment violation. His ancillary due process claims also fail.

      We affirm the judgment of the district court.
                      ______________________________




                                         -5-